           Case 5:19-cv-00199-EJD Document 23 Filed 07/18/19 Page 1 of 3




1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
3    Mail: PO Box 262490
     San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
4
     San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
5    phylg@potterhandy.com
     Attorneys for Plaintiff
6
     DAVID HAMERSLOUGH (SBN 95010)
7    ROSSI, HAMERSLOUGH, REISCHL & CHUCK
     1960 The Alameda, Suite 200
8    San Jose, CA 95126-1493
     Tel: (408)261-4252
9    Fax: (408)261-4292
     daye@rhrc.net
10   Attorneys for Defendant
     Thien Huong Sandwiches
11
     MELISSA T. DAUGHERTY (SBN: 227451)
     Melissa.Daugherty@lewisbrisbois.com
12   LEWIS BRISBOIS BISGAARD & SMITH LLP
     633 West 5th Street, Suite 4000
13   Los Angeles, California 90071
     Telephone: (213) 250-1800
14   Facsimile: (213) 250-7900
     Attorney for Defendant
15   Temk Investments – Capitol LLC
16                               UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA

18   SCOTT JOHNSON,                         )         Case No.: 5:19-CV-00199-EJD
                                            )
19           Plaintiff,                     )         JOINT STIPULATION FOR
                                            )         DISMISSAL WITH PREJUDICE
20     v.                                   )         PURSUANT TO
21   TEMK INVESTMENTS – CAPITOL LLC, a ))             F.R.C.P. 41 (a)(1)(A)(ii)
     California Limited Liability Company;  )
     THIEN HUONG SANDWICHES, a
22
     California Corporation; and Does 1-10, )
                                            )
23           Defendants.                    )
                                            )
24
25
26
27          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the

28   parties hereto that this action shall be dismissed with prejudice as to all parties, with



     4820-1629-8653.1 Joint Stipulation             -1-                       5:19-CV-00199-EJD
           Case 5:19-cv-00199-EJD Document 23 Filed 07/18/19 Page 2 of 3




1    each party bearing his/her/its own attorneys’ fees and costs. This stipulation is made as
2    the matter has been resolved to the satisfaction of the parties pursuant to the terms and
3    conditions of the Settlement Agreement and Release executed by all parties.
4
5    Dated: July 18, 2019                  CENTER FOR DISABILITY ACCESS
6
7                                          By:   /s/ Amanda Lockhart Seabock
                                                 Amanda Lockhart Seabock
8                                                Attorneys for Plaintiff
9
     Dated: July 18, 2019                 ROSSI, HAMERSLOUGH, REISCHL & CHUCK
10
11
                                    By:    /s/ David Hamerslough
12                                               David Hamerslough
                                                 Attorney for Defendant
13                                               Thien Huong Sandwiches
14
15   Dated: July 18, 2019                  LEWIS BRISBOIS BISGAARD & SMITH
                                           LLP
16
17                                  By:    /s/ Melissa T. Daugherty
                                                Melissa T. Daugherty
18                                              Attorney for Defendant
19                                              Temk Investments – Capitol LLC

20
21
22
23
24
25
26
27
28



     4820-1629-8653.1 Joint Stipulation              -2-                   5:19-CV-00199-EJD
           Case 5:19-cv-00199-EJD Document 23 Filed 07/18/19 Page 3 of 3




1
2                                    SIGNATURE CERTIFICATION

3
     I hereby certify that the content of this document is acceptable to David Hamerslough,
4
5
     counsel for Thien Huong Sandwiches and Melissa T. Daugherty counsel for Temk

6
     Investments – Capitol LLC and that I have obtained authorization to affix their

7    electronic signature to this document.

8
9
     Dated: July 18, 2019                 CENTER FOR DISABILITY ACCESS

10                                        By:   /s/ Amanda Lockhart Seabock
                                                Amanda Lockhart Seabock
11                                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     4820-1629-8653.1 Joint Stipulation             -3-                   5:19-CV-00199-EJD
